Hon. Charles P. Ayers Town Attorney, Owego
This is in reply to your letter of July 31, 1979, in which you seek this office's opinion as to whether or not there would be a conflict of interest in the Town Supervisor also serving as Village Clerk of the Village of Newark Valley, a municipal corporation located within the Town of Newark Valley.
The General Municipal Law, Article 18 (relating to conflicts of interest) does not preclude serving concurrently in the two positions concerned.
As a general rule, a person may serve in two or more public offices or employments provided that (1) the positions are not incompatible under common law principles; (2) the performance of the duties of the positions by the same individual is not inconsistent as a practical matter; and (3) the holding of the positions is not otherwise prohibited by law.
The common law doctrine of incompatibility must be considered. This doctrine declares to be incompatible any two public offices in which there exists an inconsistency of function or where the basic duties of each office would necessarily interfere with the other, or where the holder of one would be required to account or to be subordinate in some way to the other (People ex rel Ryan v Green, 58 N.Y. 295; Corsall vGover, 10 Misc. 2d 664, 174 N.Y.S.2d 62) . On the basis of the facts presented in your letter of July 31, 1979, I find there is no problem of incompatibility or common law conflicts of interest.